Exhibit 10.27
RESTRICTED SHARE UNIT AWARD TERMS
PROLOGIS 2006
LONG-TERM INCENTIVE PLAN
     Effective as of                                         ,
                                          (the “Participant”) has been granted a
Full Value Award (the “Award”) under the ProLogis 2006 Long-Term Incentive Plan
(the “Plan”) in the form of restricted share units. The Award shall be subject
to the following terms and conditions (sometimes referred to as the “Award
Terms”).
     1. Award. Subject to the Award Terms and the Plan, the Participant is
hereby granted            restricted share units (the “Units”). This Award
contains the right to payments of dividend equivalents (“Dividend Equivalent
Payments”), as described in Section 3. Each vested Unit shall be paid in
accordance with Section 4.
     2. Vesting. Subject to the Award Terms, the Plan and any other agreement
between ProLogis and the Participant, the Units awarded hereunder shall vest
with respect to (a)           % of such Units on                     , and (b)
          % of such Units on                      and                     ,
respectively (each such date being a “Vesting Date”); provided, however, that
(x) if the Participant’s Termination Date occurs by reason of death, Disability
or Retirement, any unvested Units shall vest immediately on the Termination Date
and the Termination Date shall be the “Vesting Date” for purposes of the Award
Terms, and (y) all Units which are not vested on or before the Participant’s
Termination Date shall immediately expire and shall be forfeited and the
Participant shall have no further rights with respect to such Units .
     3. Dividend Equivalent Payments. As of each dividend payment date with
respect to Shares, the Participant shall be entitled to a Dividend Equivalent
Payment in an amount equal to (a) the dividend paid with respect to a Share,
multiplied by (b) the number of Units, if any, that are outstanding on the
applicable dividend record date with respect to such dividend payment date.
Dividend Equivalent Payments on outstanding Units shall be paid at the same time
and in the same form that dividends are paid on Shares; provided, however that
any Dividend Equivalent Payment to which the Participant is entitled for any
calendar year shall be paid no later than March 15 of the year following the
year in which the corresponding dividend record date on the Shares occurs. The
Committee may prospectively change the method of crediting dividend equivalents
as it determines appropriate from time to time provided that such change does
not have an adverse effect on the Participant.
     4. Payment. Subject to the Award Terms, the total number of Units which
have been credited to the Participant, which are outstanding and which are
vested in accordance with the Award Terms shall be paid to the Participant in
whole Shares (with the value of any fractional Share being paid in cash) in
accordance with the following:

  (a)   Payment with respect to Units shall be made as soon as practicable after
the Vesting Date applicable to such Units but in no event later than March

 



--------------------------------------------------------------------------------



 



      15 of the year following the year in which the Vesting Date occurs or, if
the Participant’s Termination Date occurs by reason of Retirement, within
90 days of the Participant’s Termination Date.     (b)   If the Participant has
elected to defer payment of any Units in accordance with a deferred compensation
program maintained by ProLogis (the “Deferred Compensation Plan”), payment shall
be made in accordance with the terms of the Deferred Compensation Plan.

Upon the payment of any vested Units, such Units shall be cancelled.
     5. Withholding. The award of Units and the related right to Dividend
Equivalent Payments hereunder and all payments under the Award Terms are subject
to withholding of all applicable taxes. At the election of the Participant, and
with the consent of the Committee, such withholding obligations on payments of
Shares may be satisfied through the surrender of Shares which the Participant
already owns or to which the Participant is otherwise entitled under the Plan;
provided, however, that previously-owned Shares that have been held by the
Participant or Shares to which the Participant is entitled under the Plan may
only be used to satisfy the minimum tax withholding required by applicable law
(or other rates that will not have a negative accounting impact on ProLogis).
     6. Units and Dividend Equivalent Payments Are Not Shares. The award of
Units and the related right to Dividend Equivalent Payments under the Award
Terms does not constitute the award of Shares, and nothing in the Award Terms
shall be construed to give the Participant any rights as a shareholder of
ProLogis prior to payment of Units or Dividend Equivalent Payments (if paid in
Shares).
     7. Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
     8. Adjustment of Award. All Units subject to the Award Terms shall be
adjusted by the Committee in accordance with subsection 4.3 of the Plan (or a
successor provision) to reflect certain corporate transactions which affect the
number, type or value of the Units.
     9. Non-Competition Agreement. The Award Terms shall not become effective
unless the Participant has executed and delivered a confidentiality,
non-solicitation and non-competition agreement with ProLogis in a form approved
by ProLogis.
     10. Forfeiture Provisions. In the event that the Committee determines that
the Participant has engaged in conduct in violation of any confidentiality,
non-solicitation and non-competition agreement entered into between ProLogis or
any affiliated entity and the Participant, this Award shall be forfeited.
     11. Recoupment. The Award evidenced by the Award Terms is subject to the
recoupment policy set forth in the ProLogis Governance Guidelines.

 



--------------------------------------------------------------------------------



 



     12. Change in Control. In the event that, prior to the Vesting Date and
prior to the date on which the Award has otherwise expired, (a) the
Participant’s employment is terminated by ProLogis or the successor to ProLogis
or a Related Company which is the Participant’s employer for reasons other than
Cause (including a termination by the Participant that is deemed to be a
termination by ProLogis or the successor to ProLogis or a Related Company for
reasons other than Cause as described below) within 24 months following a Change
in Control or (b) the Plan is terminated by ProLogis or its successor following
a Change in Control without provision for the continuation of the Award, all
Units , to the extent they have not otherwise expired or been cancelled or
forfeited, shall immediately vest and the date of the vesting shall be the
“Vesting Date”. Any Units that vest pursuant to this Section 12 shall be paid in
accordance with the following:

  (i)   Any Units that vest pursuant to subclause (a) above of this Section 12
shall be paid as soon as practicable following the Vesting Date but in no event
later than March 15 of the year following the year in which the Vesting Date
occurs.     (ii)   Any Units that vest pursuant to subclause (b) above of this
Section 12 shall be paid as soon as practicable following the Vesting Date but
in no event later than March 15 of the year following the year in which the
Vesting Date occurs; provided, however, that if the Units that vest pursuant to
subclause (b) above of this Section 12 are subject to section 409A of the Code,
payment on account of the vesting shall be permitted only if the termination of
the Plan is a permitted payment event under section 409A of the Code and, if the
termination of the Plan is not a permitted payment event under section 409A, the
Units shall vest in accordance with subclause (b) above of this Section 12 but
payment shall be made in accordance with Section 4 as of the date payment would
otherwise have been made without regard to the vesting of the Units under this
Section 12.

For purposes of this Section 12, in addition to termination for reasons other
than Cause as described above in this Section 12, a Participant’s employment
shall also be deemed to be terminated by ProLogis or the successor to ProLogis
or a Related Company for reasons other than Cause if the Participant terminates
employment after (A) a substantial adverse alteration in the nature of the
Participant’s status or responsibilities from those in effect immediately prior
to the Change in Control, or (B) a material reduction in the Participant’s
annual base salary and target bonus, if any, as in effect immediately prior to
the Change in Control (collectively, “Termination Events”); provided, however,
that the Participant’s termination of employment shall be considered to have
terminated in accordance with this sentence only if (I) after a Change in
Control and within 60 days after the Participant has knowledge that a
Termination Event has occurred, the Participant provides written notice of the
Termination Event to ProLogis, (II) within 30 days following receipt of the
notice from the Participant, ProLogis fails to cure such circumstances or fails
to notify the Participant of ProLogis’s intended method of correction and the
timing thereof; and (III) the Participant resigns within 90 days after

 



--------------------------------------------------------------------------------



 



the expiration of the cure period or the timing specified in ProLogis’s response
to the Participant. In any event, if, upon a Change in Control, awards in other
shares or securities are substituted for outstanding Awards pursuant to
subsection 4.3 of the Plan (or a successor provision), and immediately following
the Change in Control the Participant becomes employed by the entity into which
ProLogis merged, or the purchaser of substantially all of the assets of
ProLogis, or a successor to such entity or purchaser, the Participant shall not
be treated as having terminated employment for purposes of this Section 12 until
such time as the Participant terminates employment with the merged entity or
purchaser (or successor), as applicable.
      11. Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award shall
not give the Participant the right to be retained in the employ or service of
ProLogis or any Related Company, nor any right or claim to any benefit under the
Plan or the Award Terms, unless such right or claim has specifically accrued
under the terms of the Plan and the Award Terms.
      12. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in the
Award Terms.
     13. Administration. The authority to administer and interpret the Award
Terms shall be vested in the Committee, and the Committee shall have all the
powers with respect to the Award Terms as it has with respect to the Plan. Any
interpretation of the Award Terms by the Committee and any decision made by it
with respect to the Award Terms is final and binding on all persons.
     14. Plan Governs. The Award Terms shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of ProLogis.
     15. Amendment and Termination. The Board may at any time amend or terminate
the Plan, provided that, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the Participant’s
Beneficiary) no such amendment or termination may materially adversely affect
the rights of the Participant or Beneficiary awarded hereunder. Adjustments
pursuant to subsection 4.3 of the Plan (or a successor provision) and amendments
to conform to the requirements or provisions of section 409A of the Code shall
not be subject to the foregoing limitations.
     16. Special 409A Provisions. Notwithstanding any other provision of the
Award Terms to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of section 409A of the Code), if the
Participant is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code), and if any such payment is required to be made prior to the first
day of the seventh month following the Participant’s separation from service,
such payment shall be delayed until the first day of the seventh month following
the Participant’s separation from service. To the extent that any payments or
benefits under the Award Terms are subject to section 409A of the

 



--------------------------------------------------------------------------------



 



Code and are paid or provided on account of the Participant’s termination of
employment, the determination as to whether the Participant has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A of the Code and the guidance issued thereunder.

 